Citation Nr: 1442401	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

In written statements dated in March 2011, April 2011, September 2011, and March 2013, the Veteran raised the issues of entitlement to a rating in excess of 40 percent for chronic thoracolumbar strain and entitlement to a rating in excess of 30 percent for depression, not otherwise specified.  As these claims have not been adjudicated by the RO, the Board does not have jurisdiction over them, and they are again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 

5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) was filed in May 2006.  The May 2006 and July 2007 letters from the RO advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The July 2007 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the notice letters were provided to the Veteran, the claim was readjudicated in an April 2014 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, records from the Social Security Administration (SSA), and all identified post-service VA and private treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with numerous VA examinations and VA medical opinions dated from 2005 to 2013 regarding his claim for entitlement to TDIU.  The Board finds the October 2013 VA examination reports and November 2013 VA medical opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiners compiled an extensive work history, conducted a detailed review of the record, and provided the information necessary to evaluate functional impairment caused solely by the Veteran's service-connected disabilities.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

The Veteran's claim was previously before the Board in June 2013 and remanded for additional evidentiary development, to include obtaining outstanding VA treatment records and obtaining a VA medical opinion.  The Board finds substantial compliance with the June 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran filed a claim for entitlement to TDIU in May 2006.  After his claim was denied in an October 2007 rating decision, the Veteran perfected an appeal.  This matter was remanded for additional development and readjudication in June 2010, February 2011, August 2011, October 2012, and June 2013. 

The Veteran is seeking a total disability rating based on individual unemployability.  His service-connected disabilities consist of chronic thoracolumbar strain, currently rated as 40 percent disabling; depression, not otherwise specified, associated with chronic thoracolumbar strain, currently rated as 30 percent disabling; and chronic tonsillitis, post-operative tonsillectomy, currently rated as noncompensable.  His combined service-connected disability rating is noncompensable from September 21, 1982; 20 percent from January 4, 1984; 40 percent from January 26, 1994; and 60 percent from October 26, 2007.  38 C.F.R. § 4.25 (2013).

TDIU is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Nevertheless, for those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  

In an April 2005 statement, the Veteran reported that he could not work and had to quit his job.  He indicated that pain in his back had progressed down his leg and that he trouble with lifting, sitting, walking, and standing.  He noted that he now had no insurance and had symptoms of depression and anxiety.  

In a May 2005 VA examination report, the Veteran indicated that his last job was as a delivery truck driver.  His job was noted to involve driving the truck, getting the food boxes that weigh about five pounds or less from the freezer to the truck, and delivering approximately 70 of these boxes to the customers on a routine day.  The Veteran reported that he felt was unable to do what he was required to do at that job, stopped working as of April 1, 2005, and was currently unemployed and looking for a job.

Private treatment notes from Bellin Health System Family Medical Center dated in 2005 reflect treatment for chronic low back pain with lower extremity paresthesias and possible sciatica, acute maxillary sinusitis, painful paresthesias of the feet, right hip pain, mild right hip osteoarthritis, minimal degenerative lumbar spondylosis, and minimal degenerative arthritic changes of bilateral hips.

In a July 2005 VA medical opinion, the examiner noted an additional diagnosis of lumbosacral radiculopathy, caused by degenerative joint disease, was "not at least as likely as not" related to the Veteran's service-connected thoracolumbar strain.

In an August 2005 statement, the Veteran reported having difficulty sitting and standing for long time periods as well as asserted that he was unemployed, having difficulty finding a job to fit his disability.  In September 2005, he reported that he could only comfortably sit for about 35 to 40 minutes, that walking had decreased significantly, that flare-ups occurred with physical activity, that it was very difficult to move, and that over-the-counter drugs had very little effect on his flare-ups.

In a July 2007 VA examination report, the Veteran indicated that he had not worked in the past six months.  Prior to his current unemployment, the Veteran reported that he had been security officer, detailing that he had worsening back pain with prolonged ambulation and had to quit that job.  Before working as a security officer, he reported employment as a bus driver for eight-and-a-half years.  He revealed that he lost that job due to an accident, which was not related to his back.  He then stated that he was uninjured during the accident and had not had worsening of his back pain since that accident.  The examiner diagnosed chronic thoracolumbar strain, noting that the Veteran did not have any flare-ups of that disorder.  While there was no evidence of thoracolumbar degenerative joint disease on current radiologic findings, an October 2006 x-ray revealed minimal intervertebral disc space narrowing at T12-L1.  The examiner indicated that the disc space narrowing was "more likely than not" secondary to the Veteran's obesity and aging process.  The examiner also diagnosed bilateral upper and lower extremity neuropathy involving the superficial peroneal nerve and median and ulnar nerves, bilaterally, opining that it was "less likely than not" secondary to the Veteran's thoracolumbar spine strain.

In regards to vocational limitations due to the Veteran's service-connected chronic thoracolumbar strain, the examiner opined that the Veteran would be able to perform sedentary jobs, as long as he was not required to sit for greater than 90 minutes in one position.  It was further noted that the Veteran would also be able to perform light physical labor, as long as he did not have to lift more than 30 pounds repeatedly flexing/extending his back, sit more than 90 minutes, or walk more than 100 yards.  The examiner noted that it was unlikely the Veteran would be able to perform heavy physical labor due to the restrictions described above.  It was noted that the Veteran was not on any medications that precluded any form of vocation and that he had a high school education, with some college education.

In his October 2007 notice of disagreement, the Veteran indicated that he had been unemployed for over a year and was seeking gainful employment, sending out over 100 resumes.  He asserted that the job market had narrowed considerably for him and that he had a bad back, bad feet, and fingers, making him an undesirable candidate for the vast majority of jobs.  He also believed that depression had a lot to do with his current situation.

A December 2007 VA treatment record revealed that the Veteran had found a job as a musician on a cruise line.  However, in January 2008, a VA physician diagnosed advanced peripheral neuropathy and noted that the Veteran's prognosis for gaining full time employment was likely to be compromised.  A February 2008 VA treatment note detailed that the Veteran was participating in physical therapy; not working; staying busy looking for work; and went to the library, as well as to music rehearsal for some bands and orchestras.  The Veteran reported that he could no longer play the guitar, as he was not able to feel the strings.  He had made adjustments in technique to continue to play.  He further indicated that he was sitting when he was playing his instruments, as he could not stand long enough.  The Veteran's goals for physical therapy included being able to stand for one song during a set; being able walk for 60 minutes without being exhausted; and being able to carry band equipment safely and without pain when he was finished performing.  In June 2008, the Veteran reported that he was working for a college for the next month. 

In a June 2008 VA examination report, the Veteran indicated that he was currently unemployed and looking for work.  He indicated that he involved himself in remunerated musical performance and that it was his major occupation at that time.  The examiner noted that the Veteran was able to perform well in that setting, was clearly occupationally competent, and was functioning generally quite well from a psychological perspective.  It was noted that the Veteran's physical problems had created difficulties for him in finding and maintaining employment, per his report.

In an October 2008 VA examination report, the Veteran was noted to be currently working as a musician, performing in a band.  He reported attending weekly rehearsals and performing an average of 10 times per month.  The Veteran complained that his back gave him difficulty with setting up the drums and the amplifier.  He indicated that he takes breaks during a long concert, but noted that moving the amplifiers could increase the discomfort in his back.  He commented that he continued to look for other employment, recently applying for a job with the Department of Transportation.  The examiner highlighted that the Veteran had developed functional limitations due to his peripheral neuropathy, including the use of a cane, as well as difficulty with ambulating and difficulty with using his hands.  The examiner opined that it was "unlikely" that the Veteran's peripheral neuropathy with associated limitations were due to his thoracolumbar strain.

In a February 2009 VA examination report, the Veteran indicated he had been searching for full-time employment consistently since his last VA examination.  In commenting on his job search he stated "I haven't been able to find a thing.  It's either because I have to stand or sit for a prolonged period and with the neuropathy everything is going to heck I am trying sending out resumes and applying."  The Veteran indicated that he had applied for between 75 to 100 jobs in the last year, noting that most of those jobs had been administrative in nature.  He further indicated that he had widened his search, but had not secured full-time employment.  During the summer of 2008, he had two interviews with the Department of Transportation but was not hired for the position.  The Veteran reported that he was actively involved in playing either base or drums for three or more bands.  In June 2008, he played 17 shows during a musical performance.  He also indicated that he was a Shriner who helped in parades, primarily during the spring and summer, sitting on a trailer and playing drums or base.  The Veteran also volunteered to play either base or drums for the Salvation Army over the holidays in Wisconsin over the previous three years.

The examiner noted that the Veteran demonstrated only a mild decrease in his overall mental status upon formal examination.  The Veteran demonstrated some deficits in short-term recall, attention, and concentration.  Otherwise, the examiner found that he had demonstrated excellent reality accuracy and orientation immediate recall, calculation ability, abstract thinking, social judgment, and a general fund of information, indicating that his overall mental processes and memory function remained grossly preserved at that time.

Additional VA treatment records dated in April 2009 show that the Veteran continued to play in a band approximately twice per week, which he found pleasurable but resulted in escalation of pain after each event.  He reported difficulty finding a job and that he could not do much because of the hand pain and lack of sensation in his hands.

A SSA disability determination report dated in 2009 reflected a primary diagnosis of diabetic neuropathy and a secondary diagnosis of disorders of the back, discogenic and degenerative, with a disability onset date in April 2005.

In a June 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran indicated that he has last been employed as a frozen food delivery driver in April 2005, had a high school education, and had left his job due to his disability.  He asserted that his neuropathy was a direct result of his service-connected back disability.  He indicated that his neuropathy affected his hands and feet, making it hard for him to sit for prolonged periods and to find work that did not involve his hands. 

In an August 2009 statement, the Veteran clarified that after leaving his job as a delivery driver, he worked as a security officer from May 2005 to November 2005, leaving that job due to the amount of walking and standing required.  He reported having significant foot and back pain after his shifts.  He also indicated that nearly all his participation in various bands was voluntary and that it had been two years since his "last paying gig".   He asserted that it was becoming hard for him to play due to his disorders.

An April 2010 VA treatment record showed that SSA disability benefits were approved in March 2010 related to back pain and peripheral neuropathy.  A January 2010 decision from SSA detailed that the Veteran had persistent strain and degenerative joint disease of the lumbar spine; depression; peripheral neuropathy of the upper and lower extremities; and obesity.

The Veteran was afforded VA examinations in August 2010 to assess the severity of his service-connected thoracolumbar strain, depression, and tonsillitis, and the effect each had on his employability.  In an August 2010 VA mental examination report, the Veteran indicated that he was no longer seeking employment.  He further commented on the difficulty that he had concentrating, as well as sitting due to his physical limitations.  The Veteran revealed that he felt frustrated when people observed him completing physical activities that he was not supposed to be able to do, and concluded that he was able to do them when they did not necessarily see his symptoms at night after he had exerted himself.  

After examining the Veteran and reviewing the record, the VA examiner opined, based purely on the Veteran's mental health symptomatology, that the Veteran was fully employable.  Although the Veteran cited reasons why he believed he would experience difficulty maintaining gainful employment, the examiner found that many of the Veteran's concerns were related to his physical limitations rather than his current mental health disorder.  Although the mental health symptoms that the Veteran reported presented challenges, such as second guessing his ability to complete a task, it was the examiner's opinion that those mental health symptoms would not prevent him from obtaining and sustaining gainful employment.

In an additional August 2010 VA examination report, the examiner diagnosed chronic thoracolumbar strain, degenerative disc disease, and recurrent tonsillitis, resolved post tonsillectomy.  After reviewing the record and examining the Veteran, the VA examiner opined that it was "less likely than not" that the Veteran's thoracolumbar disorder rendered him incapable of obtaining and maintaining substantially gainful employment consistent with his education and employment background.  The examiner noted that employment would have to be a sedentary position for full time employment.  The examiner further opined that it was "unlikely" that the Veteran's chronic tonsillitis, postoperative tonsillectomy, rendered him incapable of obtaining and maintaining substantially gainful employment consistent with his education and employment background.  The examiner commented that the above opinions were made without regard for the Veteran's age and took into consideration the medication the Veteran was prescribed for his service-connected disorders. 

In a March 2011 statement, the Veteran asserted that his peripheral neuropathy did not allow him the opportunity to find gainful employment.  He highlighted that a SSA Vocational Specialist could not find anything in the way of a job that he could do.  In September 2011, the Veteran asserted that his service-connected back and mental disabilities prevented him from finding gainful employment. 

The Veteran was provided multiple VA examinations in October 2011 to address the aggregate effect of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The October 2011 VA examiner completed a general medical examination and found that the Veteran "worked an office job for about 11.5 hours.  He sold cars for about two years, drove a tour bus for 6.5 years and worked as a security guard for six months.  He has had some college."  
The examiner listed diagnoses of peripheral neuropathy of unknown etiology, and gastroesophageal reflux disease, each nonservice-connected.  It was indicated that the Veteran did not have any disorders that impacted his ability to work that were not addressed on other reports.

In an October 2011 VA sinus examination report, the examiner diagnosed tonsillitis and opined that the disorder would not affect the Veteran's ability to secure and maintain substantially gainful employment.

In an October 2011 VA back examination report, the examiner diagnosed chronic thoracolumbar strain and opined that the disorder could affect the Veteran's ability to do heavy labor, but not other forms of labor.  The examiner concluded the Veteran's service-connected lumbar disorder would not completely render the Veteran unable to secure, and maintain, substantially gainful employment.  The examiner further indicated that the Veteran's mild spondylitis was "less likely as not" related to his service-connected thoracolumbar strain and "more likely" due to the effects of normal aging.  However, it was noted that it would not be possible to separate the symptoms of those disorders, as they were similar.

In an October 2011 VA mental disorders examination report, the examiner diagnosed depression, not otherwise specified.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms.  The Veteran indicated that he had no paid employment since 2007, received SSA income, and was paid occasionally for playing music.  The Veteran reported that he was unable to work due to the limitations from his neuropathy and back pain.  He commented that he could not imagine a position that could accommodate his disabilities.  The examiner opined that there was no mental health symptomatology that would preclude the Veteran from employment.  The examiner noted that the Veteran's depressive symptoms were in the mild range of severity and had responded to treatment.  It was further noted that concentration problems were not uncommon in individuals with depressive symptoms and would perhaps impose a mild degree of occasional difficulty in a work environment.

In July 2012, the RO requested that the same VA examiner that performed the October 2011 VA general medical examination provide a supplemental opinion.  In a July 2012 response, the VA examiner opined that "none of the Veteran's service-connected disorders would render him completely unable to secure, and maintain, substantially gainful employment.  This holds true for each of the disabilities alone, or an aggregate of all of the disabilities."  

In an October 2012 VA medical opinion, the same examiner noted review of the evidence within the Veteran's record and commented that further testing or additional information was not deemed necessary for the opinion.  Thereafter, the examiner opined that the Veteran's service-connected disorders would not render him completely unable to secure, and maintain, substantially gainful employment.  The examiner indicated that the Veteran's back disorder could preclude him from heavy labor, as previously discussed in the October 2011 VA back examination report, but not from other forms of employment.  The examiner noted that the Board should refer to the October 2011 examination report in the claims file for additional information.  The examiner also commented that the Veteran's other service-connected disorders would not be expected to preclude any form of labor.  

In an October 2013 VA general medical examination report, the examiner found chronic tonsillitis, post-operative tonsillectomy; depression; chronic thoracolumbar strain; progressive degenerative arthritis of the thoracolumbar spine; obesity; gouty arthropathy; hypogonadism; colon polyps; bilateral upper/lower extremity peripheral neuropathy; and sleep apnea.

After reviewing the complete record and examining the Veteran, the examiner opined that the Veteran's non-psychological service-connected disabilities would not preclude him from securing and maintaining substantially gainful employment doing non-laborious, sedentary type work.  The examiner indicated that the above opinion took into consideration the medications prescribed for the service-connected disabilities and the effect those medications may have on the Veteran's vocational impairment, as well as the Veteran's educational background, occupational experience, and his capacity for work without regard to his age or his nonservice-connected disabilities.

In the citied rationale, the examiner indicated that the Veteran performed basic and instrumental activities of daily living independently, including chores, meal preparation, laundry, shopping, lawn care, driving to the evaluation, and managed his own financial affairs.  The Veteran lived alone, provided for all of his own self cares, and completed about two-and-a-half years of college education.  He indicated that he enjoyed music and currently played a bass string and drums with a group of five saxophone players, with a Polka band, and with two 16 piece orchestras.  He stated he typically participated in two rehearsals and approximately three performances per month, typically in nursing home settings.

In an October 2013 VA mental disorders examination report, the examiner diagnosed depressive disorder, not otherwise specified.  The examiner assigned a global assessment functioning score of 68 and indicated that the Veteran had occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner indicated that functional impairments included "resigning from work"; reduced ability to complete tasks efficiently and track tasks; and psychiatric hospitalizations.  Functional changes were impacted by depressed mood, reduced concentration, reduced stress coping, and feelings of hopelessness and worthlessness.  In addition to mental health, the Veteran asserted that his functioning was impacted by chronic pain and neuropathy.  In spite of his mental health concerns, the Veteran participated in occasional band/orchestra events; reported good work performance; was well-regarded by colleagues and clients while employed in the past; maintained relationships with his family, his girlfriend, and friends; maintained housing and management of his finances; and cared for himself independently.  Given that the Veteran maintained only mild impairments in interpersonal relationships, mild impairments in attention and concentration, and mild to moderate impairments in motivation and drive, the examiner opined that it was "less likely as not" that the Veteran's functional impairments due to his service-connected depressive disorder, not otherwise specified, prohibit him from employment.

In an October 2013 VA back examination report, the examiner diagnosed chronic thoracolumbar strain and degenerative arthritis of the thoracolumbar spine.  The Veteran complained of constant low back pain rated a minimum of 4-5/10 that could increase to a 9/10 after mowing his lawn with a power mower.  He denied any radiation of pain but stated that pain could be exacerbated with sitting greater than 30 minutes; standing at a sink for greater than five minutes; walking greater than 15 to 20 minutes; lifting greater than 30 pounds; and/or with repetitive bending.  He reported regular use of a cane to stabilize his gait while ambulating outside the house and that pain was relieved with lying down, taking scheduled analgesia medications daily, and sitting in a whirlpool.  The Veteran had a bilateral upper and lower extremity peripheral neuropathy, unrelated to his back disorder, with no evidence of a radiculopathy.

After reviewing the record and examining the Veteran, the examiner opined that the Veteran's thoracolumbar spine disability did impact his ability to work.  The examiner noted that the Veteran's chronic thoracolumbar strain had remained stable since his June 2005 VA examination, and that the progression in his restricted range of motion and pain of the thoracolumbar spine since that time was "more likely as not" due to his nonservice-connected progressive degenerative arthritis of the thoracolumbar spine.  The examiner concluded that the Veteran's progressive thoracolumbar spine degenerative arthritis was "more likely as not" due to the effects of normal aging.

In an October 2013 VA sinus examination report, the examiner diagnosed chronic tonsillitis, post-operative tonsillectomy, and opined that this disorder would not affect the Veteran's ability to secure, and maintain, substantially gainful employment.

Additional VA treatment records dated in 2014 showed the Veteran started group therapy for depression and underwent neuropsychiatric testing after complaining of problems with memory and attention. 

During the appeal period prior to October 26, 2007, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability, as his combined rating for his service-connected disabilities was only 40 percent.  Therefore, he is not entitled to a TDIU rating on a schedular basis during that time period.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  

During the appeal period from October 26, 2007, the Veteran does meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to TDIU even though his service-connected disabilities in total are not 70 percent disabling.  Here, the Veteran's service-connected depression and thoracolumbar spine disabilities are considered as one single 60 percent disability because they resulted from a common etiology.  38 C.F.R. § 4.16(a)(2).

The Board has determined that the most probative evidence that address the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected depression, spine, and tonsillitis disabilities during the appeal period resolutely weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

In this case, the Veteran's statements are competent evidence to report symptoms associated with his service-connected depression, thoracolumbar spine, and tonsillitis, as well as their effects on his daily life and occupation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layman, without the appropriate medical training and expertise, his statements are not competent evidence to provide a probative opinion on whether the functional limitations resulting from his service-connected disorders prevent him from securing or retaining substantially gainful employment without consideration of his age or the functional limitations caused by his nonservice-connected disorders.  

The October 2013 VA examiners based their unfavorable opinions for the time period on appeal on a detailed review of the Veteran's entire record.  The examiners also reviewed the Veteran's comprehensive work history, discussed the medical evidence of record and the lay assertions of the Veteran, clearly described functional impairment related to the Veteran's stable service-connected thoracolumbar spine disability and mild symptomatology associated with his service-connected depression, and provided a detailed rationale for their conclusions, considering only impairment from the Veteran's service-connected disabilities and citing to numerous parts of the evidentiary record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the record does not include any probative evidence that the functional impairment caused solely by the Veteran's service-connected disabilities rendered him unemployable, and neither the Veteran nor his representative has identified or alluded to the existence of any such opinion.

Based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone actually precluded him from engaging in substantially gainful employment during the entire appeal period.  Accordingly, the claim for entitlement to TDIU must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


